599 S.E.2d 185 (2004)
278 Ga. 234
SPEEDWELL UNITED METHODIST CHURCH et al.
v.
CHATHAM COUNTY et al.
No. S04A0276.
Supreme Court of Georgia.
July 12, 2004.
Reconsideration Denied July 29, 2004.
Stack & Associates, P.C., Donald D.J. Stack, Holly P. Cole, Atlanta, for appellant.
R. Jonathan Hart, Emily E. Garrard, McCorkle, Pedigo & Johnson, LLP, Phillip R. McCorkle, David H. Johnson, Mathew M. McCoy, Hunter, Maclean, Exley & Dunn, P.C., Harold B. Yellin, Arnold C. Young, Savannah, for appellees.
PER CURIAM.
Because the Wal-Mart project that is at issue has been substantially completed, and because the appellants did not seek to stay the trial court's denial of injunctive relief, which denial permitted the project to be built, the appellants are no longer entitled to relief stopping the project. Brown v. Spann, 271 Ga. 495, 520 S.E.2d 909 (1999); Jackson v. Bibb County School Dist., 271 Ga. 18, 515 S.E.2d 151 (1999); F.O. Thacker Contracting Co. v. C.W. Matthews Contracting Co., 251 Ga. 860, 310 S.E.2d 701 (1984); Citizens to Save Paulding County v. City of Atlanta, 236 Ga. 125, 223 S.E.2d 101 (1976). Moreover, because the issue whether Wal-Mart will attempt future development of other portions of its property is speculative and does not involve existing facts as to that development, the possibility of that future development does not save the case from being moot. See Collins v. Lombard Corp., 270 Ga. 120, 508 S.E.2d 653 (1998). For the foregoing reasons, the present appeal is dismissed as moot.
Appeal dismissed.
All the Justices concur.